o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b02 genin-106731-17 number release date uil ----------------------------------------- ---------------- ---------------------------- ----------------- --------------------------------- attention ------------------------------- ------------------------------------------ dear ---------------- this letter responds to your request for information dated july and issues raised during our meeting on date on behalf of the ------------------------------ ----------------------------------------------------------------------------------- you requested guidance on categorizing diabetes prevention program dpp fees as qualified_medical_expenses under health_savings_accounts hsas and flexible spending accounts fsas our office sent a letter dated date regarding whether the dpp fees may be reimbursed by hsas and fsas this letter responds to your request for specific guidance regarding whether the dpp fees are qualified medical_care under sec_213 of the internal_revenue_code although we cannot answer your specific question regarding dpp fees we can provide you with general information regarding the application of sec_213 sec_213 allows taxpayers to deduct expenses paid for medical_care of the taxpayer1 to the extent the expenses exceed percent of the taxpayer’s adjusted_gross_income as relevant here sec_213 defines medical_care as amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting a structure or function of the body sec_213 allows deductions for the taxpayer’s spouse or dependent as well any reference to expenses of the taxpayer herein also includes expenses of the taxpayer’s spouse and the taxpayer’s dependent genin-106731-17 under sec_1_213-1 deductions under sec_213 are limited to expenses paid primarily for the prevention or alleviation of a physical or mental defect or illness an expense qualifies as medical_care preventing disease only if there is a present existence or an imminent probability of developing a disease physical defect mental defect or illness see 41_tc_324 12_tc_580 in addition sec_262 and sec_1_213-1 prohibit taxpayers from deducting personal family or living_expenses as medical_care if the expenses do not fall within the sec_213 definition an expenditure that is merely beneficial to the general health of an individual is personal and is not for medical_care under sec_1_213-1 taxpayers should use objective factors to determine whether an expense that is typically personal in nature was incurred by the taxpayer for medical_care such factors may include the taxpayer's motive or purpose for making the expenditure a physician's diagnosis of a medical_condition and recommendation of the item as treatment or mitigation the relationship between the treatment and the illness the treatment's effectiveness the proximity in time to the onset or recurrence of a disease see eg 12_tc_409 typically a personal_expense will only be considered an expense for medical_care if the taxpayer would not have incurred the expense but for the taxpayer’s disease or illness 62_tc_813 services that have no purpose other than to treat a specific disease illness or mental defect may qualify as a deductible medical expense see eg revrul_2002_19 2002_1_cb_778 holding that the cost of a weight loss program is a deductible medical expense if the program is used to treat a specific disease or ailment cf revrul_79_151 1979_1_cb_116 holding that the cost of a weight loss program is not a deductible medical expense if the program is used for improving general health unrelated to a specific disease or ailment in short some things to consider to determine whether dpp fees are deductible as medical_expenses are whether dpp fees are paid for services that are treating the taxpayer’s disease whether the fees pay for improvement to the taxpayer’s general health such that they might be considered the taxpayer’s personal_expense and if so genin-106731-17 whether the taxpayer would not have incurred that expense but for the taxpayer’s medical_condition this letter is intended for informational purposes only and does not constitute a ruling under section dollar_figure of revproc_2017_1 2017_1_irb_1 but i hope the information is helpful if you have any additional questions please contact ------------- at ------------------ ------- sincerely bridget e tombul branch chief branch office of associate chief_counsel income_tax accounting
